department of the treasury internal_revenue_service washington d c l tax_exempt_and_government_entities_division uniform issue list tep 2atl oct eee legend taxpayer a spouse b plan c financial_institution d account e wee ake financial advisor x uae wen week wie wee was ek wke amount amount date date date date date ve page dear this letter is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age -_ represents that she received a distribution of amount from plan c a pension_plan in which her deceased husband spouse b was a participant she asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 was due to her reliance on erroneous advice provided by financial advisor x taxpayer a represents that amount has not been used for any other purpose taxpayer a represents that spouse b died suddenly on date on date plan c sent taxpayer a a letter asking her to elect whether to receive her benefit from her husband’s pension as a monthly payment or a lump sum distribution taxpayer a who is disabled represents that she was very distraught and overwhelmed over the sudden death of her husband and that she contacted financial advisor x for help with understanding the code sec_402 notice that she received from plan c and for advice on what election to make financial advisor x directed taxpayer a to elect a lump sum distribution he did not advise her to elect a rollover because he believed she may need to take withdrawals from amount on account of her disability taxpayer a was under age and therefore generally any withdrawals from an individual_retirement_account ira would be subject_to the early distribution penalty financial advisor x provided a signed notarized statement explaining that when he advised taxpayer a to take a lump sum distribution he was not aware of the disability exception to the early withdrawal rule relying on financial advisor x’s advice taxpayer a completed plan c’s election form on date electing to receive her entire benefit as a lump sum distribution on date plan c deposited amount amount less federal_income_tax withholding into taxpayer a's savings account account e at financial_institution d taxpayer a was unaware that financial advisor x had provided incorrect advice until date when she met with her income_tax preparer based on the foregoing facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount from plan c sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property fe page other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that if any distribution attributable to an employee is paid to the spouse of the employee after the employee's death the preceding provisions of this subsection will apply as if the spouse was the employee revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by her reliance on erroneous advice provided by financial advisor x which resulted in amount less federal_income_tax withholding being deposited into account e a non- ira account therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan c taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount into an ira will be considered a valid rollover_contribution within the meaning of sec_402 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office em page if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely dnzc letlsh donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose ce
